Citation Nr: 1615721	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  12-21 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Robin Hood, Esq.


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to May 1967.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection and assigned a disability rating of 30 percent.

As an initial matter, the Board notes the request made by the Veteran's representative on January 15, 2015 requesting that the Veteran's claim be advanced on the docket due to financial hardship.  This request was supported by a letter from the Veteran dated January 14, 2015.  In this letter, the Veteran stated that his monthly income was outweighed by his monthly expenditures, and he requested a "speedy decision".  Included in this statement, the Veteran itemized his monthly income and expenditures.  The Board also notes that the record does include a copy of the Veteran's automobile insurance bill for the month of December 2014.  

However, this claim was certified to the Board in September 2015, and in March 2016 the Veteran was mailed notification that the Board had received and docketed the claim for appellate review.  Included in this notification was information regarding the Board's policy for advancing claims on the docket.  Specifically, the Veteran was informed that in order to advance a claim on the docket, the Board required a showing of unusual hardship, shown by supporting documentation.    

Since that time, the Board has not received any additional supporting documentation relating to any hardship the Veteran may experience to support his request for advancement on the docket.  As such, the record contains insufficient evidence of an unusual hardship in order to grant advancement on the docket in this case.  Furthermore, the Veteran's current age is 69 years of age, and so the Veteran does not qualify for advancement on the docket based on age.  

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand in this case is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.  38 U.S.C.A. §5103A (West 2014); 38 C.F.R. §3.159 (2015).

The Board notes that in April 2015 the Veteran's representative submitted a written request that the Veteran be provided with a new VA psychological examination.  In this letter, the Veteran's representative pointed out that the Veteran had not been examined since October 2010.  However, the Board also notes documentation in the record from December 2012, which indicates that the Veteran had been scheduled for a VA psychological examination of his PTSD.  This documentation also indicates that this examination was canceled because the Veteran notified the VA that he was out of town at that time, and thus unavailable for examination.  In addition to this cancellation request, the claims file also contains a Report of General Information in which AOJ personnel related the contact with the Veteran in which he requested that his examination be rescheduled and relocated because he was living in another area for the winter.  This Report also contains a directive from the AOJ personnel to "please honor the Veterans request."  No subsequent examination appears to have ever been scheduled.  

Additionally, the Board notes that in May 2011, the Veteran submitted his notice of disagreement (NOD) with the April 2011 rating decision at issue in this case.  In this NOD, the Veteran stated that "two of my VA doctors seem to think that my PTSD is 100% positive."  The Veteran also stated that he intended to provide copies of these medical opinions.  The record also includes an August 2013 statement submitted by the Veteran which seems to indicate that his psychological symptoms had recently worsened.  

With this history in mind, the Board notes that a medical examination does not become inadequate to help decide a claim simply because of age, and the VA's duty to assist the Veteran does not require a claim to be remanded solely because of the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007).  That said, in this case the record does contain statements from the Veteran which appear to indicate that his condition has worsened since he was last examined almost six years ago.  Moreover, the fact that the Veteran was previously scheduled for a subsequent VA examination which was never properly rescheduled indicates that the AOJ found it credible that the October 2010 examination may no longer entirely represent the Veteran's current condition.  Accordingly, the Board finds that a remand is necessary in this case in order to obtain a new examination of the Veteran's PTSD, in order to more fully understand the Veteran's current psychological functioning.  

The Board also finds that a remand is necessary in this case to determine if the Veteran has ever applied for disability benefits from the Social Security Administration (SSA).  As was discussed above, the claims file includes a January 2015 statement from the Veteran in which he details his monthly income.  Included in this summary is a notation that the Veteran receives income from SSA.  While the Veteran is over full retirement age, and while an individual cannot receive both retirement and disability benefits from SSA simultaneously, the record is unclear as to whether the Veteran's SSA benefits ever were, or if he ever sought, disability benefits.  Therefore, a remand is also necessary in this case in order to determine whether the Veteran has ever sought SSA disability benefits.  

Accordingly, the case is REMANDED for the following action:

1.  Conduct an inquiry to determine whether the Veteran has previously applied for Social Security disability benefits.  If so, request that SSA furnish complete copies of any determination or decision on any claim for disability benefits, as well as any medical records underlying any such determinations or decisions.

2.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected PTSD.  

3.  Readjudicate the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




